Citation Nr: 0302111	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES


Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
May 1971.  The record indicates that he was awarded a Bronze 
Star medal.  He died in May 2000.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death and determined that the appellant was not 
eligible for Dependent's Educational Assistance under 
38 U.S.C. §  Chapter 35.  The appeal has been developed as to 
the issue of service connection for cause of death.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in May 
2000 at the age of 67.  The immediate cause of death was 
listed as lung cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for right inguinal hernia, postoperative.

3.  The veteran had service in Vietnam during the Vietnam 
era; he is presumed to have been exposed to Agent Orange 
during his Vietnam service.

4.  The post-service medical records and autopsy report 
establish that the primary cause of the veteran's death was 
squamous cell carcinoma (SCC) of the tongue with metastasis 
to the lungs, heart, liver, and spleen.

5.  SCC of the tongue was not present in service or diagnosed 
until 1998, and it is not causally related to an incident of 
service, including exposure to Agent Orange.

6.  The cause of the veteran's death was not the result of a 
service-connected disability; nor did the veteran have a 
service-connected disability that had a material influence in 
the production of his death.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the tongue, with metastasis to 
the lungs, was not incurred in or aggravated by active 
service; nor may this condition be presumed to have been 
incurred in active service, to include exposure to Agent 
Orange sustained in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The veteran's death due to squamous cell carcinoma of the 
tongue, with metastasis to the lungs, was not caused by a 
disability incurred in or aggravated by active service; nor 
did a service-connected disability contribute substantially 
or materially to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the statement 
of the case (SOC) provided by the RO in December 2001, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate the claim 
presented.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In correspondence from the RO dated in April 2002, the 
appellant was advised of the opportunity to present 
additional evidence or argument, but did not do so 
thereafter.  It appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.  She has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran served on active duty from April 1951 until May 
1971.  The service medical records show that, in August 1955, 
surgical excision of an enlargement of the right breast was 
performed.  A diagnosis of gynecomastia was made.  An 
examination conducted in 1965 revealed no clinical 
abnormalities except for scars.  The notes indicated that the 
veteran had experienced trouble including a pounding heart 
when excited, and the removal of a growth from the right 
infra-mammary area in 1955, which HAD healed satisfactorily.  
The 1970 retirement examination showed that the only clinical 
abnormalities consisted of an enlarged prostate and a right 
inguinal scar.  A history of a benign skin tumor, well 
healed, was noted.

In February 2000, the veteran filed claims of entitlement to 
service connection for cancer of the neck, head, and lungs 
due to exposure to Agent Orange while he was stationed in 
Vietnam.  

Records from the San Antonio VA Healthcare System show that 
laboratory testing was conducted in March 1997 which revealed 
basal cell carcinoma (BCC) with squamous differentiation of 
the inferior left temple and basal cell carcinoma of the 
superior left temple.  In July 1997, excision of the sites of 
the skin cancer of the temple was performed.  

Private medical records from February 1998 include a 
pathology report showing diagnoses of basal cell carcinoma of 
the left ear and the right tricep.  Excision of the cancer 
was performed in April 1998.  In December 1998, the veteran 
was seen for a pre-operative consultation prior to undergoing 
resection of the base of the tongue, SCC.  It was noted that 
the veteran's symptoms began 3 weeks earlier, when he noted a 
large mass in the right cervical region.  Assessments which 
included Stage 4 SCC in the right base of the tongue and 
right high cervical lymph nodes and Stage 1 melanoma of the 
right mandibular region were made.  Later in December 1998, 
the veteran underwent excision of SCC of the tongue, and 
right radical neck dissection.  Also in December 1998, the 
veteran was seen for evaluation and treatment of melanoma of 
the right mandible (cheek).  Assessments which included 
malignant melanoma and BCC of the left preauricular area were 
made.  

When the veteran was seen in February 1999, SCC of the right 
lateral tongue was diagnosed.  A March 1999 record showed 
that he was undergoing daily radiation therapy.  In April 
1999, the veteran underwent surgical resection and right neck 
dissection for treatment of SCC of the base of the tongue.  
In May 1999, an excision of melanoma of the left mid back was 
performed.  In November 1999, the veteran was seen for a 
cancer screening, which revealed new lesions on the right 
extensor forearm. 

Brooke Army Medical Center (BAMC) records show that the 
veteran was hospitalized in January 2000, at which time the 
diagnoses included: right lower lobe pneumonia, metastatic 
SCC of the oropharynx with metastasis to the right 
parapharyngeal region, base of the skull as well as multiple 
pulmonary nodules; and a history of melanoma of the right 
mandibular region, excised in December 1998.  January 2000 
records indicate that the veteran had end stage SCC, 
metastasized to the lungs and skull.  

In February 2000 a medical statement from a doctor at the 
BAMC was offered for the record.  The doctor stated that the 
veteran had been followed at the ENT clinic for a history of 
head and neck cancer, staged as T2N2b.  It was also noted 
that he was found to have a local recurrence to the skull 
base with distant metastatic disease found in the chest.  The 
doctor reported that, due to his previous extensive surgery 
and post-operative radiation, his primary cancer was not 
respectable and that the extensive pulmonary metastatic 
disease was essentially incurable.  Records dated in February 
2000 document squamous cell oropharyngeal cancer, metastatic 
to the lung and with extensive local recurrence. 

In a March 2000 rating action, the RO granted entitlement to 
service connection for inguinal hernia, for which a 
noncompensable evaluation was assigned; and the claims of 
entitlement to service connection for SCC of the right 
lateral tongue with pulmonary metastasis, right facial 
melanoma, and BCC of the face, back and neck, claimed as due 
to Agent Orange exposure in service, were deferred.  

The record contains an April 2000 hospitalization report 
which indicated that the veteran was admitted due to volume 
depletion and progressive shortness of breath.  The history 
indicated that the veteran had SCC of the tongue and 
metastasis to the lung and parapharyngeal region.  Diagnoses 
which included worsening respiratory distress due to 
increased size of metastasis and metastatic SCC of the 
tongue, lung, and liver were made.   

In a May 2000 rating action, the RO denied entitlement to 
service connection for cancer of the neck, head, face, 
tongue, lung, and back as a result of herbicide exposure in 
service.  

The record shows that the veteran died in May 2000 as an 
inpatient at a hospital.  The immediate cause of death listed 
on the certificate was lung cancer, and no other causes were 
listed.  An autopsy was performed.

In June 2000, the appellant submitted statement to the effect 
that the veteran's service in Vietnam and possible exposure 
to Agent Orange contributed to his death from lung cancer.  
The appellant also filed a formal DIC/death pension claim in 
June 2000.

In a June 2000 rating action, the RO denied entitlement to 
service connection for the cause of the veteran's death and 
determined that the appellant did not have eligibility for 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35 (the latter benefit would flow from a grant of service 
connection for cause of death).  

The record includes a May 2000 autopsy report which indicates 
that the cause of the veteran's death was metastatic, poorly 
differentiated, squamous cell carcinoma, secondary to primary 
tongue carcinoma, and that the cause of his death was 
natural.  The report stated that the veteran had a history of 
stage IV poorly differentiated SCC of the right lateral 
tongue, initially diagnosed in December 1998, with lymph node 
metastases.  It was noted that during the previous year, 
malignant melanoma of the right mandible had been diagnosed, 
and that, despite chemo-therapy and radiation treatments, the 
disease had progressed until widely metastatic lesions were 
present within the lung, liver, spleen, and brain.  Findings 
on autopsy included widely metastatic disease to the lungs, 
heart, liver, and spleen, and mediastinal lymph nodes.  An 
evaluation of the lungs revealed numerous metastatic lesions, 
areas of pneumonia, as well as pulmonary edema and 
atelectasis.  

The autopsy report went on to explain that at least 95 
percent of cancers of the oral cavity are SCC, and that in 
turn this represents 3 percent of all cancers diagnosed in 
the U.S.  It was noted that the majority of SCC were linked 
to the use of alcohol and tobacco.  It was explained that, as 
was the case with the veteran, about 70 percent of patients 
with carcinoma of the tongue already have metastases upon the 
first examination, and those with carcinoma at the base of 
the tongue, approximately 90 percent present in advanced 
stage III and IV.  

The appellant presented testimony at a hearing held at the RO 
in May 2001.  She testified that the veteran had told her 
that, during service in Vietnam in 1968 and 1969, Agent 
Orange had been sprayed, but he was never sick.  She stated, 
that when they were married, the veteran started having a lot 
of skin cancers.  She stated that the veteran told her that 
his cancer was related to Agent Orange exposure, but she 
indicated that she had never discussed this relationship with 
the veteran's treating doctors.  She indicated that she 
thought the doctors had misdiagnosed the primary site of the 
cancer, and that they had never done an MRI, chest X-ray, or 
CAT scan.  

III.  Pertinent Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2002).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet. App. 488 (1997).  Therefore, even 
without the well-grounded-claim requirement (repealed by the 
VCAA), a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in- 
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).  Moreover, as noted 
above, with respect to any assertion of a fact requiring 
professional medical expertise, "lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus."  Bostain v. West, 11 Vet. App. 124, 127 
(1998).

Service connection - Agent Orange

In this case, the appellant contends that the veteran was 
exposed to Agent Orange in service and that such exposure 
caused the cancer that ultimately caused his death.  The 
specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
have also stipulated the diseases for which service 
connection could be presumed due to an association with 
exposure to herbicide agents.  The specified diseases which 
have been listed therein are chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001); 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(reversing the Court's holding in McCartt, supra).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam during the Vietnam era.  However, the medical 
evidence of record fails to show that he ever manifested any 
of the presumptive diseases, nor that his death certificate 
documents any such diseases, enumerated by the Secretary 
pursuant to the statute.  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  

The Board is aware that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  The 
NAS issued a report entitled Veterans and Agent Orange: 
Health Effects of Herbicides Used in Vietnam, in 1993, which 
found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.

Subsequent reports have been issued by the NAS.  See Veterans 
and Agent Orange: Update 1996; Veterans and Agent Orange, 
Update 1998; Veterans and Agent Orange: Herbicide/Dioxin 
Exposure and Type 2 Diabetes (2000); and Veterans and Agent 
Orange, Update 2000.  In the Executive Summary of Update 
2000, there appears "Table 1-1 Updated (2000), Summary of 
Findings in Occupational, Environmental, and Veterans Studies 
Regarding the Association Between Specific Health Outcomes 
and Exposure to Herbicides."  Therein, circulatory disorders 
are listed under the heading "Inadequate/Insufficient 
Evidence to Determine Whether an Association Exists."  This 
NAS information is available on the Internet, at 
"http://www.nap.edu/books/0309075521/html/7.html/."  There 
is no indication, to date, that NAS has identified any 
scientific basis for associating herbicide exposure with the 
disorders which led to the death of the veteran.  See also 67 
Fed. Reg. 42,600 (June 24, 2002), wherein the Secretary 
announced that no diseases were being added to the 
presumptive list.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence.  In any event, however, in the present case, we 
have not relied in any way upon the recent NAS publications 
on Agent Orange.  We have simply referred to them for 
informational purposes.  Under the process prescribed by law, 
the Secretary may, at some time in the future, take action to 
amend VA's regulations with regard to herbicide exposure.  
The present case, however, must be decided under current law.

Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.312 (2002).

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under chapter 11 of this title.  38 U.S.C.A. § 1310(a) (West 
1991 & Supp. 2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2002).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2002); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2002).

There are primary causes of death which by their very nature 
are so overwhelming 
that eventual death can be anticipated irrespective of 
coexisting conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service- connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2002).

IV.  Analysis

The record reflects that the veteran died in May 2000.  The 
death certificate listed the immediate cause of his death as 
lung cancer.  The appellant contends that the veteran's death 
was due to lung cancer related to exposure to Agent Orange 
during service in Vietnam.  As discussed above, the Board 
will apply the most liberal version of the law pertaining to 
Agent Orange claims to this matter.  See Karnas v. Derwinski, 
supra.  Accordingly, it is presumed that the veteran was 
exposed to Agent Orange during his service in Vietnam.  

The RO has denied the appellant's claim based on a 
determination that the lungs were not the primary site of the 
veteran's fatal cancer, and a finding that the primary site 
was the tongue, with metastasis to the lungs.  The appellant 
argues that the cancer actually began in the veteran's lungs, 
but this was not initially discovered there, or that in the 
alternative, there were several primary sites of the cancer, 
including the lungs.  

A review of the evidence reflects that the veteran was 
initially treated for BCC of the left temple in early 1997.  
In early 1998, the BCC of the left tricep and left ear was 
discovered.  Significantly, it was in December 1998 that SCC 
of the tongue was discovered along with cervical adenopathy 
and melanoma of the right mandible.  The December 1998 
records revealed that the veteran's SCC of the tongue was 
Stage IV.  The December 1998 records also revealed that the 
veteran had a history which was significant for heavy alcohol 
use and smoking.  In December 1998, excision and neck 
dissection revealed three malignant lymph nodes.  The first 
indication of metastasis to the lungs as shown in medical 
records dated in January 2000, at which time there was 
recurrence of SCC of the oral cavity with metastasis to the 
lungs and skull.  Records dated during 2000 make reference to 
SCC of the tongue, with metastasis to the lung and 
parapharyngeal region. 

The autopsy report provides further information and 
corroboration concerning the primary cause of the veteran's 
death, which is consistent with the medical records 
summarized above.  The report stated that the cause of the 
veteran's death was metastatic, poorly differentiated, 
squamous cell carcinoma, secondary to primary tongue 
carcinoma and noted a history of stage IV poorly 
differentiated SCC of the right lateral tongue, initially 
diagnosed in December 1998, with lymph node metastases.  
Findings on autopsy included widely metastatic disease to the 
lungs, heart, liver and spleen, and mediastinal lymph nodes.

Although the death certificate lists the immediate cause of 
death a lung cancer, the clinical evidence clearly 
establishes that the primary cause of his death was SCC of 
the tongue which metastasized to other areas and organs, 
including the lungs.  In this regard, the record contains no 
competent, clinical evidence to the contrary.  

The Court of Appeals for Veterans Claims has stated that 38 
C.F.R. § 3.309(e) establishes a rebuttable presumption of 
service connection for veterans who were exposed to Agent 
Orange in Vietnam.  See Darby v. Brown, 10 Vet. App. 243 
(1997).  In that case, as here, the medical evidence 
demonstrated that lung cancer was not a primary cancer, but 
was metastatic.  The presumption of service connection 
established by 38 C.F.R. § 3.309(e) is thus rebutted.  See 
also VAOPGCPREC 18-97, dated May 2, 1997, holding that 
presumptive service connection may not be established for a 
cancer listed at § 3.309(e) if the cancer developed as the 
result of metastasis of a cancer which is not associated with 
herbicide exposure.

The Board must also point out that the record contains no 
competent, clinical evidence etiologically linking in any way 
the veteran's period of service, to include Agent Orange 
exposure sustained therein, to the subsequent development of 
SCC of the tongue, which ultimately caused his death.  The 
service medical records do not show the presence of any 
abnormalities of the mouth, lungs or evidence of cancer upon 
separation, although a non-malignant skin tumor was noted to 
have been removed several years prior to the veteran's 
discharge from service, with no evidence of recurrence.  The 
earliest post-service diagnosis of any form of cancer was 
1997, at which time BCC was diagnosed, and it was not until 
1998 that SCC was initially diagnosed.  It is also noted that 
the autopsy report identified several general risk factors, 
including smoking and alcohol (both of which were established 
in the veteran's medical records), which are contributory to 
the development of SCC; however herbicide exposure was not 
identified as a factor.  

At the time of his death, service connection was in effect 
for one disability, right inguinal hernia, postoperative.  
The appellant does not contend, nor is there any evidence of 
record which establishes or even suggest that this condition 
was in any way a contributing factor to the cause of the 
veteran's death, due to SCC.  In sum, it is clear that this 
service-connected disability did not cause or contribute to 
the veteran's death.

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to service, 
specifically to exposure to Agent Orange sustained in 
service.  Nevertheless, in this case, neither the appellant 
nor any other individual presenting lay statements have been 
shown to have the professional expertise necessary to provide 
meaningful evidence establishing or even suggesting such a 
causal relationship between the veteran's death and his 
active military service.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge," aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence establishes that the veteran's fatal SCC of the 
tongue was not incurred in or aggravated by service, on 
either a direct or presumptive basis, and that such cancer 
was not a service-connected disability.  Lung cancer resulted 
from metastasis of that primary cancer, and accordingly, for 
the reasons discussed above, it may not be considered to be a 
principal or contributory cause of the veteran's death.  As 
noted, the veteran's established service-connected right 
inguinal hernia did not play a role in his death.  
Accordingly, there is no basis for service connection for the 
cause of the veteran's death.

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the condition that caused and 
contributed to cause the veteran's death, and any such 
conclusion by the Board would therefore be purely speculative 
in nature.  The preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

